       Case 1:20-cv-01100-EPG Document 12 Filed 08/19/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ANGEL RUIZ,                                           Case No. 1:20-cv-01100-EPG (PC)

12                       Plaintiff,
13            v.                                            ORDER GRANTING APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS
14    JUNIOR FORTUNE, et al.,                               (ECF No. 4)

15                       Defendants.                                      and
16
                                                            ORDER DIRECTING PAYMENT
17                                                          OF INMATE FILING FEE BY CALIFORNIA
                                                            DEPARTMENT OF CORRECTIONS
18

19          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested
20   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing
21   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.
22   Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
23   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of
24   the preceding month’s income credited to plaintiff’s trust account. The California Department of
25   Corrections is required to send to the Clerk of the Court payments from plaintiff’s account each
26   time the amount in the account exceeds $10.00, until the statutory filing fee is paid in full. 28
27   U.S.C. § 1915(b)(2).
28          In accordance with the above and good cause appearing therefore, IT IS HEREBY
                                                        1
       Case 1:20-cv-01100-EPG Document 12 Filed 08/19/20 Page 2 of 2

 1   ORDERED that:

 2              1. Plaintiff’s application to proceed in forma pauperis is GRANTED;

 3              2. The Director of the California Department of Corrections or his designee

 4        shall collect payments from plaintiff’s prison trust account in an amount equal to

 5        twenty percent (20%) of the preceding month’s income credited to the prisoner’s

 6        trust account and shall forward those payments to the Clerk of the Court each time

 7        the amount in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2),

 8        until a total of $350.00 has been collected and forwarded to the Clerk of the Court.

 9        The payments shall be clearly identified by the name and number assigned to this

10        action.

11              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

12        plaintiff’s in forma pauperis application on the Director of the California Department of
          Corrections, via the court's electronic case filing system (CM/ECF).
13
                4.    The Clerk of the Court is directed to serve a copy of this order on the Financial
14
          Department, U.S. District Court, Eastern District of California, Sacramento Division.
15

16
     IT IS SO ORDERED.
17

18     Dated:        August 18, 2020                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        2
